EXHIBIT 10.19

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) dated
_________________, 20_____ by and between APRIA HEALTHCARE GROUP INC., a
Delaware corporation (the “Corporation”), and ___________________________ (the
“Grantee”) evidences the award (the “Award”) of restricted stock units (“Stock
Units”) granted by the Corporation to the Grantee as to the number of Stock
Units first set forth below.

--------------------------------------------------------------------------------

       Number of Stock Units:1  _____   Award Date: _____________, 20___
       Performance-Based Vesting Period:1,2  January 1, 20___ – December 31,
20___
       Time-Based Vesting Date:1,2  December 31, 20___

--------------------------------------------------------------------------------

     The Award is granted under the Apria Healthcare Group Inc. 2003 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Restricted Stock Units (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Award set forth herein. The Grantee acknowledges receipt of a copy of the
Terms and the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________

CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7 of the Terms and Section 7.1 of the
Plan.
2    Subject to early termination under Sections 2, 5 and 8 of the Terms and
Section 7.4 of the Plan.

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.      Stock Units; Vesting.

           1.1     Stock Units.   As used herein, a Stock Unit is a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent in
value to one outstanding share of Common Stock of the Corporation. The Stock
Units shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
this Section 1.

           1.2     Performance-Based Vesting.   Subject to Sections 2 and 5
below, promptly following the conclusion of the Performance-Based Vesting Period
(as set forth on the cover page of this Award Agreement), the Compensation
Committee of the Corporation’s Board of Directors (the “Committee”) shall
determine the number of Stock Units subject to the Award (if any) that have
vested based on the actual performance of the Corporation during the
Performance-Based Vesting Period (“Actual Performance”) relative to the
Performance Target (“Performance Target”) established by the Committee for such
period as set forth on Schedule A attached hereto (“Performance-Based Vesting”).
Stock Units shall vest under this Section 1.2 as of the conclusion of the
Performance Period as follows:

•  

if Actual Performance is equal to or exceeds 100% of the Performance Target,
100% of the Stock Units subject to the Award shall vest;



•  

if Actual Performance equals 95% of the Performance Target, 50% of the Stock
Units subject to the Award shall vest;



•  

if Actual Performance equals an amount greater than 95% but less than 100% of
the Performance Target, between 50% and 100% of the Stock Units subject to the
Award shall vest on a linear basis (e.g., if Actual Performance equals 97.5% of
the Performance Target, 75% of the Stock Units subject to the Award shall vest);



•  

if Actual Performance is less than 95% of the Performance Target, 0% of the
Stock Units subject to the Award shall vest pursuant to this Section 1.2.



           1.3     Time-Based Vesting.   Subject to Sections 2 and 5 below, the
number of Stock Units subject to the Award that do not become vested pursuant to
Section 1.2 shall become fully vested as of the Time-Based Vesting Date set
forth on the cover page of this Award Agreement (“Time-Based Vesting”). (The
term “Time-Based Vesting Period” means the period of time commencing with the
Award Date and ending with the Time-Based Vesting Date.)

2.      Termination of Employment/Service; No Employment/Service Commitment.

           2.1     Continuance of Employment/Service Required.
  Performance-Based Vesting and Time-Based Vesting of Stock Units subject to the
Award and the rights and benefits under this Award Agreement require continued
employment or service through the applicable Distribution Date (as defined in
Section 4) applicable to such Stock Units. Except as expressly provided in this
Section 2 or in Section 5, employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
herein or under the Plan.

           2.2     Possible Vesting upon Termination of Employment/Service.   If
the Grantee ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Grantee is employed by or provides services to the Corporation or a
Subsidiary is referred to as the Grantee’s “Severance Date”). The Committee
shall be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Award Agreement.

                 2.2.1     Termination Due to Disability or Retirement Prior to
End of Performance-Based Vesting Period.   In the event the Grantee’s employment
or services terminate due to the Grantee’s Disability (as defined below) or
Retirement (as defined below) prior to the conclusion of the Performance-Based
Vesting Period, the number of Stock Units subject to the Award that shall become
vested as of the conclusion of the Performance-Based Vesting Period shall equal
the sum of (a) the number of Stock Units subject to the Award that would have
vested as of the conclusion of the Performance-Based Vesting Period in
accordance with Section 1.2 above (assuming no termination of employment or
services had occurred) multiplied by a fraction, the numerator of which shall be
the number of whole months during the Performance-Based Vesting Period the
Grantee was employed by or rendered services to the Corporation or a Subsidiary
and the denominator of which shall be the number of whole months in the
Performance-Based Vesting Period (the “Performance Pro-Rata Fraction”); and (b)
the number of Stock Units subject to the Award that would not have vested as of
the conclusion of the Performance-Based Vesting Period in accordance with
Section 1.2 above (assuming no termination of employment or services had
occurred) multiplied by a fraction, the numerator of which shall be the number
of whole months during the Time-Based Vesting Period the Grantee was employed by
or rendered services to the Corporation or a Subsidiary and the denominator of
which shall be the number of whole months in the Time-Based Vesting Period (the
“Time Pro-Rata Fraction”). If this Section 2.2.1 applies, any Stock Units
subject to the Award that do not vest in accordance with the foregoing
provisions shall terminate as of the conclusion of the Performance-Based Vesting
Period.

                 2.2.2      Termination Due to Death Prior to End of
Performance-Based Vesting Period.   In the event the Grantee’s employment or
services terminate due to the Grantee’s death prior to the conclusion of the
Performance-Based Vesting Period, the number of Stock Units subject to the Award
that shall become vested as of the conclusion of the Performance-Based Vesting
Period (or Short Performance-Based Vesting Period, if applicable as provided
below) shall equal the sum of (a) the number of Stock Units subject to the Award
that would have vested as of the conclusion of the Performance-Based Vesting
Period in accordance with Section 1.2 above (assuming no termination of
employment or services had occurred) multiplied by the Performance Pro-Rata
Fraction; and (b) the number of Stock Units subject to the Award that would not
have vested as of the conclusion of the Performance-Based Vesting Period in
accordance with Section 1.2 above (assuming no termination of employment or
services had occurred) multiplied by the Time Pro-Rata Fraction; provided,
however, that if the Grantee’s death occurs prior to January 1 of the final year
of the Performance-Based Vesting Period, the number of Stock Units to be
pro-rated pursuant to clause (a) above shall be determined as if the
Performance-Based Vesting Period had ended on December 31 of the calendar year
in which the Grantee’s death occurred (a “Short Performance-Based Vesting
Period”) and the Performance Target reflected on Schedule A hereto shall be
adjusted pro-rata to reflect such Short Performance-Based Vesting Period. If
this Section 2.2.2 applies, any Stock Units subject to the Award that do not
vest in accordance with the foregoing provisions shall terminate as of the
conclusion of the Performance-Based Vesting Period (or Short Performance-Based
Vesting Period, if applicable).

                 2.2.3     Termination Due to Death, Disability or Retirement
after Performance-Based Vesting Period.   In the event the Grantee’s employment
or services terminate due to the Grantee’s death, Disability or Retirement after
the conclusion of the Performance-Based Vesting Period, the number of Stock
Units subject to the Award that shall become vested as of the Grantee’s
Severance Date shall equal the number of Stock Units that did not vest as of the
conclusion of the Performance-Based Vesting Period in accordance with Section
1.2 above multiplied by the Time Pro-Rata Fraction. If this Section 2.2.3
applies, any Stock Units subject to the Award that do not vest in accordance
with the foregoing provisions shall terminate as of the Grantee’s Severance
Date.

                 2.2.4     Termination for Any Reason Other than Death,
Disability or Retirement.   Subject to Section 5 below, in the event the
Grantee’s employment or services terminate for any reason other than the
Grantee’s death, Disability or Retirement, the Award and any Stock Units subject
to the Award, to the extent not vested on the Severance Date, shall terminate as
of the Severance Date.

                 2.2.5     Definitions.   For purposes of this Award Agreement,
“Disability” means a permanent and total disability (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Committee). For
purposes of this Award Agreement, “Retirement” means a termination of employment
by the Grantee that occurs both (a) upon or after the Grantee’s attainment of
age 55 and (b) upon or after the date when the sum of the Grantee’s age and the
Grantee’s years of service to the Corporation and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the Corporation’s 401(k) Plan) is at least 60.

           2.3     No Employment/Service Commitment.   Nothing contained in this
Award Agreement or the Plan constitutes a continued employment or service
commitment by the Corporation or any of its Subsidiaries, affects the Grantee’s
status, if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Grantee’s other compensation.

3.      No Stockholder Rights.

     The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units or any
shares of Common Stock issuable in respect of such Stock Units, until shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.

4.      Timing and Manner of Distribution of Stock Units.

     Stock Units subject to the Award that vest will be paid in an equivalent
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its discretion) no later than seventy (70) days after the
applicable Distribution Date with respect to such Stock Units. Such payment
shall be subject to the tax withholding provisions of Section 9 below and
Section 8.5 of the Plan and subject to adjustment as contemplated by Section 7
below and Section 7.1 of the Plan and shall be in complete satisfaction of such
vested Stock Units. The Grantee or other person entitled under the Plan to
receive the shares shall deliver to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan. Delivery
of any certificates will be made to the Grantee’s last address reflected on the
books of the Corporation or its Subsidiaries unless the Corporation is otherwise
instructed in writing.

     The “Distribution Date” for the Stock Units that vest pursuant to the Award
shall be determined pursuant to this paragraph. The Distribution Date for Stock
Units that vest pursuant to Section 1.2, Section 2.2.1, or Section 2.2.2 shall
be the last day of the Performance-Based Vesting Period (or, in the case of
vesting pursuant to Section 2.2.2, the last day of the Short Performance-Based
Vesting Period, if applicable). The Distribution Date for Stock Units that vest
pursuant to Section 1.3 shall be the Time-Based Vesting Date. The Distribution
Date for Stock Units that vest pursuant to Section 2.2.3 shall be the date on
which the Grantee’s employment or services terminate. The Distribution Date for
Stock Units that vest pursuant to Section 5.1 shall be the date on which the
event giving rise to accelerated vesting of such units occurs. The Distribution
Date for Stock Units that vest pursuant to Section 5.2 shall be the later of the
date on which the Grantee’s employment or services terminate or the date of the
related Change in Control Event.

5.      Changes in Control.

           5.1     Possible Acceleration upon Change in Control.   Upon a
dissolution of the Corporation or other event described in Section 7.1 of the
Plan (which generally covers certain mergers or similar reorganizations) that
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock), or upon a Change in Control Event (as defined in
the Plan), then if the Stock Units subject to the Award are not then otherwise
fully vested (and have not previously terminated), they shall automatically
become vested upon the occurrence of such event; provided that such acceleration
provision shall not apply, unless otherwise expressly provided by the Committee,
to the extent that the Committee has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the Award, or the
Award would otherwise continue in accordance with the terms of this Award
Agreement, in the circumstances. Any acceleration of the Stock Units shall
comply with applicable legal requirements. The Committee may reinstate the
original terms of the Award if an event described in this Section 5.1 giving
rise to the acceleration of Stock Units subject to the Award does not actually
occur. Subject to Section 5.2 below, if an acceleration of the outstanding Stock
Units subject to the Award is triggered by this Section 5.1 but the Grantee’s
employment terminated prior to the event triggering such acceleration in
circumstances covered by Section 2.2.1 or 2.2.2 and the number of Stock Units
that are to vest pursuant to Section 2.2.1 or 2.2.2 has not yet been determined
as of the date of such event, the number of Stock Units subject to the Award
which shall vest in accordance with such event shall equal the number of Stock
Units outstanding subject to the Award immediately prior to such event
multiplied by the Performance Pro-Rata Fraction, and the balance of the Stock
Units subject to the Award (the portion not so vested) shall thereupon
terminate. The preceding sentence shall control in the event of any discrepancy
with Section 2.2.1 or 2.2.2.

           5.2     Termination of Employment in Connection with a Change in
Control.   The following provisions of this Section 5.2 supersede any
inconsistent provision of Section 2.2. The Stock Units subject to the Award, to
the extent such Stock Units are outstanding and have not previously become
vested in accordance with the terms hereof, shall be deemed to be fully vested
as of the Grantee’s Severance Date if the Grantee incurs a Qualifying
Termination. The Grantee shall be deemed to have incurred a “Qualifying
Termination” for this purpose if any of the following events occur:

•  

the Grantee's employment is terminated by the Corporation or a Subsidiary
without Cause within the period that ends with a Change in Control Event and
begins with the first to occur of (i) the initial public announcement of the
Change in Control Event, or (ii) the 90th day preceding the Change in Control
Event,



•  

the Grantee's employment is terminated by the Corporation or a Subsidiary for
any reason other than Cause (and other than due to the Grantee's death or
Disability) upon or at any time within two years following the Change in Control
Event, or



•  

the Grantee terminates employment with the Corporation or a Subsidiary for Good
Reason upon or at any time within two years following the Change in Control
Event.



     For purposes of this Award Agreement, “Cause” means the occurrence of
either or both of the following: (1) the Grantee’s conviction for committing an
act of fraud, embezzlement, theft, or other act constituting a felony (other
than traffic related offenses or as a result of vicarious liability); or (2) the
willful engaging by the Grantee in misconduct that is significantly injurious to
the Corporation. However, no act or failure to act, on the Grantee’s part shall
be considered “willful” unless done, or omitted to be done, by the Grantee not
in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Corporation.

     For purposes of this Award Agreement, “Good Reason” means, without the
Grantee’s express written consent, the occurrence of any one or more of the
following: (1) a material reduction in the nature or status of the Grantee’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Change in Control Event; (2) a reduction in
the Grantee’s base salary from its highest level in effect at any point in the
three months preceding the Change in Control Event; a significant reduction in
the Grantee’s aggregate incentive opportunities under the Corporation’s short
and/or long-term incentive programs, as such opportunities exist immediately
prior to the Change in Control Event; (3) the failure of the Corporation to
maintain the Grantee’s relative level of coverage and accruals under the
Corporation’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Grantee participates immediately prior the Change in
Control Event (both in terms of the amount of benefits provided, and amounts
accrued) (for this purpose, the Corporation may eliminate and/or modify existing
programs and coverage levels; provided, however, that the Grantee’s level of
coverage under all such programs must be at least as great as is provided to
executives who have the same or lesser levels of reporting responsibilities
within the Corporation’s organization); or (4) the Grantee is informed by the
Corporation that his or her principal place of employment for the Corporation
will be relocated to a location that is greater than fifty (50) miles away from
the Grantee’s principal place of employment for the Corporation immediately
prior to the Change in Control Event).

            5.3.      Section 280G.   Notwithstanding anything else contained in
this Section 5 to the contrary, in no event shall the Award be accelerated to an
extent or in a manner which would not be fully deductible by the Corporation for
federal income tax purposes because of Section 280G of the Code. If the Grantee
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the Grantee may by written notice to the Corporation designate
the order in which such parachute payments will be reduced or modified so that
the Corporation is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
the Grantee is a party to an employment or other agreement with the Corporation,
or is a participant in a severance program sponsored by the Corporation, that
contains express provisions regarding Section 280G and/or Section 4999 of the
Code (or any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to the Award (for example, and without limitation, the Grantee may be
a party to an employment agreement with the Corporation that provides for a
“gross-up” as opposed to a “cut-back” in the event that the Section 280G
thresholds are reached or exceeded in connection with a change in control and,
in such event, the Section 280G and/or Section 4999 provisions of such
employment agreement shall control as to the Award).

6.      Non-Transferability.

     Prior to the time the Stock Units are vested and paid, neither the Stock
Units comprising the Award nor any other rights of the Grantee under this Award
Agreement or the Plan may be transferred, except as expressly provided in
Section 5.7 of the Plan. No specific exception to the general transfer
prohibitions set forth in Section 5.7 of the Plan has been authorized by the
Committee.

7.      Adjustments.

     Upon the occurrence of an Event (as defined below), the Committee shall
make adjustments as it deems appropriate in the number and kind of securities or
other consideration that may become payable with respect to the Award. If an
Event shall occur and the Award has not been fully vested and paid upon such
Event or prior thereto, the Award may become payable in securities or other
consideration (the “Restricted Property”) rather than in the Common Stock
otherwise payable in respect of the Award. Such Restricted Property shall become
payable at the times set forth in Section 4 above or such earlier time as the
Committee may authorize pursuant to Section 8 below. Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Award becomes payable in accordance with Section 4 above.
Notwithstanding the foregoing, the Award and any Common Stock or other
securities or property payable in respect of the Award shall continue to be
subject to proportionate and equitable adjustments (if any) under this Section 7
consistent with the effect of such events on stockholders generally, as the
Committee determines to be necessary or appropriate, and in the number, kind
and/or character of shares of Common Stock or other securities, property and/or
rights payable in respect of Stock Units granted under the Plan. All rights of
the Grantee hereunder are subject to those adjustments. For purposes of this
Award Agreement, “Event” means a liquidation, dissolution, Change in Control
Event, merger, consolidation, or other combination or reorganization, stock
split, stock dividend, reverse stock split, or a recapitalization,
reclassification, extraordinary dividend or other distribution (including a
split up or a spin off of the Corporation or any significant Subsidiary), or a
sale or other distribution of all or substantially all the assets of the
Corporation as an entirety.

     The Committee shall adjust the performance measures, performance goals,
relative weights of the measures, and other provisions of this Award Agreement
to the extent (if any) it determines that the adjustment is necessary or
advisable to preserve the intended incentives and benefits to reflect (1) any
material change in corporate capitalization, any material corporate transaction
(such as a reorganization, combination, separation, merger, acquisition, or any
combination of the foregoing), or any complete or partial liquidation of the
Corporation, (2) any change in accounting policies or practices, (3) the effects
of any special charges to the Corporation’s earnings, or (4) any other similar
special circumstances.

8.      Possible Early Settlement of Award.

     The Committee retains the right to accelerate the vesting and distribution
date of the outstanding and previously unvested Stock Units subject to the Award
in connection with an Event, a Change in Control Event, or the termination of
the Grantee’s employment with the Corporation or one of its Subsidiaries. This
Section 8 is not intended to prevent vesting of the Award pursuant to Section 2
or Section 5 above or an adjustment to the Award as provided in the Plan or
Section 7 above.

9.      Tax Withholding.

     Upon or in connection with the vesting of the Stock Units, the distribution
of shares of Common Stock in respect of the Stock Units, and/or other event that
triggers a tax withholding obligation with respect to the Stock Units, the
Corporation and each of its Subsidiaries shall have the right at its or their
option to (a) require the Grantee (or the Grantee’s beneficiary, as the case may
be) to pay or provide for payment in cash of the amount of any taxes which such
entity (or entities) may be required to withhold with respect to such vesting,
payment or distribution or (b) deduct from any amount otherwise payable to the
Grantee (with respect to the Stock Units or otherwise) the amount of any taxes
which such entity (or entities) may be required to withhold with respect to such
vesting, payment or distribution. In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock under this
Award Agreement, the Committee may, but is not required to, reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then fair market value (as determined under Section 5.6
of the Plan), to satisfy such withholding obligation.

10.      Notices.

     Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records. Any notice shall be delivered in person or
shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be deemed to be “given” only
when actually received, but if the Grantee is no longer an Eligible Person,
shall be deemed to have been duly “given” as of the date mailed in accordance
with the foregoing provisions of this Section 10.

11.      Stock Ownership Requirements.

     The Award and all rights of Grantee under this Award Agreement or in
connection with any shares of the Corporation’s Common Stock acquired pursuant
to this Award Agreement are and shall be subject to, and Grantee agrees to be
bound by, all of the terms and conditions of the Stock Ownership Requirements
Agreement between the Corporation and Grantee and the “Requirements” referenced
and defined therein.

12.      Limitation on Grantee’s Rights.

     The Stock Units create no fiduciary duty to the Grantee and shall create
only a contractual obligation on the part of the Corporation to make
distributions, subject to vesting and the other terms and conditions hereof, as
provided in Sections 3 and 4 above. The Stock Units shall not be treated as
property or as a trust fund of any kind. No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
distributable or payable to the Grantee pursuant to this Award Agreement, the
Grantee’s rights with respect to such amounts shall be no greater than the
rights of any general unsecured creditor of the Corporation.

13.      Plan.

     The Award and all rights of the Grantee under this Award Agreement are
subject to all of the terms and conditions of the Plan, incorporated herein by
this reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement (including these Terms). The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not and shall not be deemed to create any rights in
the Grantee unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.

14.      Entire Agreement.

     This Award Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

15.      Governing Law.

     This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

16.      Construction.

     This Award Agreement shall be construed and interpreted to comply with
Section 409A of the Code. The Corporation reserves the right to amend this Award
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Stock Units in light of Section
409A of the Code and any regulations or other guidance promulgated thereunder.

17.      Effect of this Agreement.

     This Award Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

18.      Counterparts.

     This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

19.      Section Headings.

     The section headings of this Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

--------------------------------------------------------------------------------